Judgment, Supreme Court, Bronx County (Peter J. Benitez, *396J.), rendered August 4, 2004, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (two counts), and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to three concurrent terms of 8 to 16 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]). The underlying facts of defendant’s prior convictions were relevant to his credibility since they tended to show that he placed his own interests above those of society. Moreover, the court carefully limited these inquiries by precluding reference to particularly inflammatory facts.
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Marlow, Williams, Buckley and Malone, JJ.